United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 07-1330
                                 ________________

Riley B. Housley III; Kathleen          *
Sullivan,                               *
                                        *
            Appellants,                 *
                                        *
      v.                                *
                                        *
City of Edina; Brandon Deshler,         *   Appeal from the United States
Edina Police Officer; Erik Kleinberg,   *   District Court for the
Edina Police Officer; City of           *   District of Minnesota.
Minneapolis; Officer Hofius,            *
Minneapolis Police Officer; Officer     *   [UNPUBLISHED]
Ketzner, Minneapolis Police Officer;    *
Police Officers Federation of           *
Minneapolis; John Doe; Mary Roe,        *
Edina and/or Minneapolis police         *
officers whose names are unknown at     *
this time,                              *
                                        *
            Appellees.                  *

                                 ________________

                          Submitted: November 16, 2007
                              Filed: February 22, 2008
                              ________________

Before MURPHY, HANSEN and GRUENDER, Circuit Judges.
                       ________________

PER CURIAM.
       Riley Housley and Kathleen Sullivan appeal from the district court’s* adverse
grant of summary judgment on their 42 U.S.C. § 1983 lawsuit against the cities of
Edina, Minnesota, and Minneapolis, Minnesota, and several of each city’s police
officers. On July 3, 2003, a police officer stopped a car on suspicion of drug-related
activity. Justin Harris, a passenger in the car, identified himself to the officer. Harris
acted suspiciously, and the officer requested that Harris exit the vehicle. The officer
held Harris by the arm, but Harris broke free and fled the scene. One of the car’s
passengers identified Harris and gave the officer a telephone number. On July 17,
2003, an officer called the number, listed to a business at 204 Lowry Avenue in
Minneapolis, and Housley answered. Housley told the officer that Harris had worked
for him, and the officer averred from his experience that information identifying
Harris could be found at a location where Harris had worked. Police officers obtained
a search warrant to search Sullivan’s building located at 204 Lowry Avenue, where
Housley worked and lived, for evidence that would be useful to identify and locate
Harris. The warrant was signed by a state district court judge. The copy of the
warrant that officers presented to Housley during the search did not contain the
judge’s signature. When Housley protested the validity of the warrant, an officer
handcuffed Housley and placed him in the back of a squad car. During the search,
police officers obtained information regarding Harris, while Housley remained
handcuffed in the air-conditioned squad car for three to four hours.

       Based upon our de novo review of the record, we conclude that the district court
properly granted summary judgment. First, Housley argues that the warrant was
invalid under the Fourth Amendment because the copy presented to him lacked the
issuing judge’s signature. The original warrant, however, was signed and issued
“upon probable cause, supported by Oath or affirmation” in compliance with the
Fourth Amendment. See United States v. Lipford, 203 F.3d 259, 270 (4th Cir. 2000).


      *
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                           -2-
Second, Housley argues that officers may detain occupants of a residence during a
search only where contraband is involved. We have permitted similar detentions
during a search for evidence not involving contraband executed pursuant to a valid
search warrant. See United States v. Wallace, 323 F.3d 1109, 1111 (8th Cir. 2003).
In any event, the legitimate law enforcement interests of preventing flight, officer
safety and orderly completion of the search outweighed the intrusiveness of Housley’s
detention. See United States v. Hogan, 25 F.3d 690, 693 (8th Cir. 1994). Finally,
Housley argues that the police officer used excessive force by leaving him in the
squad car handcuffed, which resulted in injuries to his wrists, and that the
municipalities should be liable for inadequate training. The undisputed facts show
that the officer followed standard handcuffing procedures, using reasonable force
from the perspective of a reasonable officer, and Housley does not contest the
constitutionality of the handcuffing procedure. See Graham v. Connor, 490 U.S. 386,
396 (1989). Housley also does not assert that the municipalities’ method of training
officers reflected “deliberate indifference” to his rights. Larkin v. St. Louis Hous.
Auth. Dev. Corp., 355 F.3d 1114, 1117 (8th Cir. 2004).

      Accordingly, we affirm for the reasons set forth in the district court’s well-
reasoned opinion. See 8th Cir. R. 47B.

                       ______________________________




                                         -3-